DETAILED ACTION
 The present application is being examined under the pre-AIA  first to invent provisions. 
Claims ** have been examined.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with MR. Bryan G. Pratt on August 11, 2021.
The application has been amended as follows: 
In paragraph [0069] of the specification (as submitted in the amendment of July 29, 2021, two corrections are made.  In the first and second lines of paragraph [0069], “addition groups” is hereby amended to read “additional groups”.  In the sixth line of paragraph [0069], “preformed” is hereby amended to read “performed”.
In the third line of claim 88, the word accessible is hereby deleted.  In the twelfth line of claim 88, “the web-based application” is hereby amended to read “a web-based application”.
In the third line of claim 95, “the product or order information” is hereby amended to read “the product information or the order assignment”.

Allowable Subject Matter
Claims 27-33 and 103-107 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Arguimbau (U.S. Patent Application Publication 2005/0075900), 
Arguimbau discloses updating information associated with products (e.g., paragraphs 28, 36-41, 43, and 44), but does not disclose populating a webpage with inspection information.  However, Ho teaches obtaining and storing inspection information (Abstract; paragraphs 13, 14, 35, 60, 78, 79, 81, 82, and 83; Figures 7 and 8), teaches a client-server architecture (paragraph 48), and specifically teaches that the user interface of the inspection system can be browser-based, as web pages, so that “virtually any computer can be used for monitoring of the inspection process” 
However, Arguimbau does not disclose that the first member of the supply chain can provide, through the first member’s account, permissioned access to the tracing information to the second member.  For one person to give another permission to access information is not without precedent, but the prior art of record does not teach the specific limitation. 
As set forth in the previous Office Action, claim 27 is patent-eligible under 35 U.S.C. 101 at least because of the limitation of “affixing the trace code to the product” in combination with the other claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 46-57 and 108-112 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Arguimbau (U.S. Patent Application Publication 2005/0075900), 
Arguimbau discloses entering information into at least one server (Figure 1, paragraphs 28, 31, 32, and 33).  Arguimbau does not expressly disclose correlating, on the at least one server, the gathered information to the product, but discloses using a product code to obtain corresponding information for that product (paragraphs 13, 43, and 45); also, Harcourt (U.S. Patent Application Publication 2007/0022214) teaches that a product code or identification can be used to access detailed product information on a central server (paragraphs 43-53 and 145).  Arguimbau does not expressly disclose a web-based application, but web-based applications are well known, as taught, for example, by Lynn et al. (U.S. Patent 7,260,564) (column 4, lines 1-10); furthermore, it is well known to search for information.  However, Arguimbau does not disclose that a single member of the supply chain gathers information for the product for at least two steps of the product in the supply chain, and no other prior art of reference adequately teaches or suggests this.
Claim 46 and its dependents have, upon further consideration and in view of amendment, been found eligible under 35 U.S.C. 101.  The claims are not directed to commercial interactions in the strict sense, but to gathering and accessing information . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 71-87 and 113-117 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Arguimbau (U.S. Patent Application Publication 2005/0075900), discloses a product tracing method, comprising: gathering, by at least one member of a supply chain, information of the product, the information of the product including at least one of inspection information, origin information, packing information, and tracing information (paragraphs 13, 30-37, and 39).  Arguimbau does not expressly disclose that one member of the supply chain assigns the product to an order (although, assuming that farmers and/or packers and processors of food products receive orders, this would seem obvious), but Brown et al. (U.S. Patent Application Publication 2004/0193500) teaches assigning products to orders (paragraphs 7 and 49). 
Arguimbau discloses entering information into at least one server (Figure 1, paragraphs 28, 31, 32, and 33).  Arguimbau does not expressly disclose correlating, on the at least one server, the gathered information to the product, but discloses using a product code to obtain corresponding information for that product (paragraphs 13, 43, and 45); also, Harcourt (U.S. Patent Application Publication 2007/0022214) teaches that 
Claim 71 and its dependents have, upon further consideration and in view of amendment, been found eligible under 35 U.S.C. 101.  The claims are not directed to commercial interactions in the strict sense, but to gathering and accessing information about products which are involved in commerce, and to using technology for this purpose.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
 
Claims 88-102 and 118-120 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Arguimbau (U.S. Patent Application Publication 2005/0075900), discloses product information gathered by members of a supply chain, including at least one of including at least one of inspection information, origin information, packing an on-line account by multiple members of the supply chain, and no other prior art of record supplies this deficiency.
Claim 88 and its dependents have, upon further consideration and in view of amendment, been found eligible under 35 U.S.C. 101.  The claims are not directed to commercial interactions in the strict sense, but to gathering and accessing information about products which are involved in commerce, and to using technology for this purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Farmer et al. (U.S. Patent 10,922,729) is the patent issued on .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	August 12, 2021